DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Response to Arguments
	Applicant's arguments filed July 7, 2022 as to Claim 3 have been fully considered but they are not persuasive. 
	1) Applicant argues that Voth (US 2015/0284115) and Behar (US 2008/0156391) are not combinable. The point of Voth is to substantially evacuate the interior space inside the container creating an “underpressure” in the interior space before introducing the fill product such that the filling takes place rapidly because it is at an “overpressure”.   Applicant maintains that this is at odds with stretch blow molding  because as a practical matter, an underpressure and an overpressure cannot be created in the interior space of the container at the same time (Applicant Arguments/Remarks dated July 7, 2022 p. 4).	Examiner answers by pointing out that applicant appears to discount what Voth discloses, paragraph [0109] states: “The fill product from the fill product feed 50 is thereby at an overpressure relative to the underpressure that is present in the interior space I.”  Moreover, Voth discloses that this is an advantage because of the large pressure difference between the interior space of the container at an underpressure and the fill product which is at an overpressure whereby the filling procedure is carried out very rapidly and is quickly completed (paragraph [0110]) 

	2) Applicant argues that modifying Voth with Behar to perform these steps simultaneously would change the principle of operation of Voth which requires the preform to be stretched into the container before the liquid is introduced into the container to create an under pressure and a pressure gradient between the interior of the container and the liquid for achieving the rapid filling as described. (Applicant Arguments/Remarks dated July 7, 2022 pp. 4-5). 
  
	Examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, Examiner maintains that one with ordinary skill in the art would recognize that the pressure gradient as disclosed by Voth could be combined with Behar, because Behar teaches that unpressurized fluid is injected into the reservoir of the preformed container during the application of negative pressure (Figs. 2, 3 paragraphs [0007] [0022] the present invention envisages injecting the fluid into a reservoir while its working volume is as close to zero as possible; when the spring – 6 begins to contract – contact of the filling head – just before or just after this, the vacuum source is activated the vacuum state extends as far as the annular gap... and then propagates into the chamber – 43 and on into the reservoir – 1) 

	3) Applicant disagrees that Behar teaches that negative pressure exists inside the cavity to allow the preform to stretch. The Office  dismisses the argument that Behar is not being relied upon to teach the negative pressure but rather is relying on Voth to teach this feature. However, the Office Action asserts that Behar – not Voth – provides a method filling the container while the system has a negative pressure (Applicant Arguments/Remarks dated July 7, 2022 p. 5-6). 

Examiner answers that while Voth discloses a teaching of negative pressure within the cavity between the inner surface and the outer surface of the pre-form  (paragraphs [0108] [0109] under pressure resulting in pressure difference or pressure gradient), Behar teaches the filling of the container with unpressurized fluid and that the negative pressure in the cavity for stretching the preform is lower than an atmospheric pressure, as recited in Claim 3 (Fig. 5 paragraph [0022] vacuum state decreases the working volume of the reservoir... while maintaining the reservoir with its working volume at zero...fluid can start to be injected through the plunger in such a manner as to fill the reservoir... given that the pouch was initially completely evacuated before injection, it is guaranteed to be filled completely and totally with fluid...).
	As previously stated, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712